FOR PUBLICATION

 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT


STATE OF WASHINGTON; STATE OF             No. 17-35105
MINNESOTA,
              Plaintiffs-Appellees,          D.C. No.
                                          2:17-cv-00141
                 v.

DONALD J. TRUMP, President of the            ORDER
United States; U.S. DEPARTMENT OF
HOMELAND SECURITY; REX W.
TILLERSON, Secretary of State; JOHN
F. KELLY, Secretary of the
Department of Homeland Security;
UNITED STATES OF AMERICA,
               Defendants-Appellants.



          Motion for Stay of an Order of the
          United States District Court for the
           Western District of Washington
       James L. Robart, District Judge, Presiding

        Argued and Submitted February 7, 2017

                Filed February 9, 2017

  Before: William C. Canby, Richard R. Clifton, and
        Michelle T. Friedland, Circuit Judges

                   Per Curiam Order
2           STATE OF WASHINGTON V. TRUMP

                       COUNSEL

August E. Flentje (argued), Special Counsel to the Assistant
Attorney General; Douglas N. Letter, Sharon Swingle, H.
Thomas Byron, Lowell V. Sturgill Jr., and Catherine Dorsey,
Attorneys, Appellate Staff; Chad A. Readler, Acting
Assistant Attorney General; Noel J. Francisco, Acting
Solicitor General; Civil Division, United States Department
of Justice, Washington, D.C., for Defendants-Appellants.

Noah G. Purcell (argued), Solicitor General; Marsha Chien
and Patricio A. Marquez, Assistant Attorneys General;
Colleen M. Melody, Civil Rights Unit Chief; Anne E.
Egeler, Deputy Solicitor General; Robert W. Ferguson,
Attorney General; Attorney General’s Office, Seattle,
Washington; for Plaintiff-Appellee State of Washington.

Jacob Campion, Assistant Attorney General; Alan I. Gilbert,
Solicitor General; Lori Swanson, Attorney General; Office
of the Attorney General, St. Paul, Minnesota; for Plaintiff-
Appellee State of Minnesota.


                         ORDER

PER CURIAM:

    At issue in this emergency proceeding is Executive
Order 13769, “Protecting the Nation From Foreign Terrorist
Entry Into the United States,” which, among other changes
to immigration policies and procedures, bans for 90 days the
entry into the United States of individuals from seven
countries. Two States challenged the Executive Order as
unconstitutional and violative of federal law, and a federal
district court preliminarily ruled in their favor and
              STATE OF WASHINGTON V. TRUMP                     3

temporarily enjoined enforcement of the Executive Order.
The Government now moves for an emergency stay of the
district court’s temporary restraining order while its appeal
of that order proceeds.

    To rule on the Government’s motion, we must consider
several factors, including whether the Government has
shown that it is likely to succeed on the merits of its appeal,
the degree of hardship caused by a stay or its denial, and the
public interest in granting or denying a stay. We assess those
factors in light of the limited evidence put forward by both
parties at this very preliminary stage and are mindful that our
analysis of the hardships and public interest in this case
involves particularly sensitive and weighty concerns on both
sides. Nevertheless, we hold that the Government has not
shown a likelihood of success on the merits of its appeal, nor
has it shown that failure to enter a stay would cause
irreparable injury, and we therefore deny its emergency
motion for a stay.

                           Background

    On January 27, 2017, the President issued Executive
Order 13769, “Protecting the Nation From Foreign Terrorist
Entry Into the United States” (the “Executive Order”).
82 Fed. Reg. 8,977. Citing the terrorist attacks of September
11, 2001, and stating that “numerous foreign-born
individuals have been convicted or implicated in terrorism-
related crimes” since then, the Executive Order declares that
“the United States must ensure that those admitted to this
country do not bear hostile attitudes toward it and its
founding principles.”       Id.     It asserts, “Deteriorating
conditions in certain countries due to war, strife, disaster,
and civil unrest increase the likelihood that terrorists will use
any means possible to enter the United States. The United
4            STATE OF WASHINGTON V. TRUMP

States must be vigilant during the visa-issuance process to
ensure that those approved for admission do not intend to
harm Americans and that they have no ties to terrorism.” Id.

    The Executive Order makes several changes to the
policies and procedures by which non-citizens may enter the
United States. Three are at issue here. First, section 3(c) of
the Executive Order suspends for 90 days the entry of aliens
from seven countries: Iraq, Iran, Libya, Somalia, Sudan,
Syria, and Yemen. 82 Fed. Reg. 8,977-78 (citing the
Immigration and Nationality Act (INA) § 217(a)(12),
codified at 8 U.S.C. § 1187(a)(12)). Second, section 5(a) of
the Executive Order suspends for 120 days the United States
Refugee Admissions Program. 82 Fed. Reg. 8,979. Upon
resumption of the refugee program, section 5(b) of the
Executive Order directs the Secretary of State to prioritize
refugee claims based on religious persecution where a
refugee’s religion is the minority religion in the country of
his or her nationality. Id. Third, section 5(c) of the
Executive Order suspends indefinitely the entry of all Syrian
refugees. Id. Sections 3(g) and 5(e) of the Executive Order
allow the Secretaries of State and Homeland Security to
make case-by-case exceptions to these provisions “when in
the national interest.” 82 Fed. Reg. 8,978-80. Section 5(e)
states that situations that would be in the national interest
include “when the person is a religious minority in his
country of nationality facing religious persecution.” 82 Fed.
Reg. 8,979. The Executive Order requires the Secretaries of
State and Homeland Security and the Director of National
Intelligence to evaluate the United States’ visa, admission,
and refugee programs during the periods in which entry is
suspended. 82 Fed. Reg. 8,977-80.

   The impact of the Executive Order was immediate and
widespread. It was reported that thousands of visas were
             STATE OF WASHINGTON V. TRUMP                    5

immediately canceled, hundreds of travelers with such visas
were prevented from boarding airplanes bound for the
United States or denied entry on arrival, and some travelers
were detained. Three days later, on January 30, 2017, the
State of Washington filed suit in the United States District
Court for the Western District of Washington, challenging
sections 3(c), 5(a)-(c), and 5(e) of the Executive Order,
naming as defendants the President, the Secretary of the
Department of Homeland Security, the Secretary of State,
and the United States (collectively, “the Government”).
Washington alleged that the Executive Order
unconstitutionally and illegally stranded its residents abroad,
split their families, restricted their travel, and damaged the
State’s economy and public universities in violation of the
First and Fifth Amendments, the INA, the Foreign Affairs
Reform and Restructuring Act, the Religious Freedom
Restoration Act, and the Administrative Procedure Act.
Washington also alleged that the Executive Order was not
truly meant to protect against terror attacks by foreign
nationals but rather was intended to enact a “Muslim ban” as
the President had stated during his presidential campaign
that he would do.

    Washington asked the district court to declare that the
challenged sections of the Executive Order are illegal and
unconstitutional and to enjoin their enforcement nationwide.
On the same day, Washington filed an emergency motion for
a temporary restraining order (TRO) seeking to enjoin the
enforcement of sections 3(c), 5(a)-(c), and 5(e) of the
Executive Order. Two days later, Washington’s Complaint
was amended to add the State of Minnesota as a plaintiff and
to add a claim under the Tenth Amendment. Washington
and Minnesota (collectively, “the States”) jointly filed an
amended motion for a TRO. The Government opposed the
6             STATE OF WASHINGTON V. TRUMP

motion the next day, and the district court held a hearing the
day after that.

    That evening, the court entered a written order granting
the TRO. Washington v. Trump, No. C17-0141-JLR, 2017
WL 462040 (W.D. Wash. Feb. 3, 2017). The district court
preliminarily concluded that significant and ongoing harm
was being inflicted on substantial numbers of people, to the
detriment of the States, by means of an Executive Order that
the States were likely to be able to prove was unlawful. Id.
at *2. The district court enjoined and restrained the
nationwide enforcement of sections 3(c) and 5(a)-(c) in their
entirety. Id. It enjoined section 5(e) to the extent that section
“purports to prioritize refugee claims of certain religious
minorities,” and prohibited the government from
“proceeding with any action that prioritizes the refugee
claims of certain religious minorities.” The court also
directed the parties to propose a briefing schedule for the
States’ request for a preliminary injunction and denied the
Government’s motion to stay the TRO pending an
emergency appeal. Id. at *3.

    The Government filed a notice of appeal the next day and
sought an emergency stay in this court, including an
immediate stay while its emergency stay motion was under
consideration. We denied the request for an immediate stay
and set deadlines for the filing of responsive and reply briefs
on the emergency stay motion over the next two days. 1
Washington v. Trump, No. 17-35105, 2017 WL 469608 (9th
Cir. Feb. 4, 2017). The motion was submitted after oral
argument was conducted by telephone.


    1
      We have also received many amicus curiae briefs in support of
both the Government and the States.
              STATE OF WASHINGTON V. TRUMP                     7

                     Appellate Jurisdiction

     The States argue that we lack jurisdiction over the
Government’s stay motion because the Government’s
appeal is premature. A TRO is not ordinarily appealable.
See Bennett v. Medtronic, Inc., 285 F.3d 801, 804 (9th Cir.
2002). We may nonetheless review an order styled as a TRO
if it “possesses the qualities of a preliminary injunction.”
Serv. Emps. Int’l Union v. Nat’l Union of Healthcare
Workers, 598 F.3d 1061, 1067 (9th Cir. 2010). This rule has
ordinarily required the would-be appellant to show that the
TRO was strongly challenged in adversarial proceedings
before the district court and that it has or will remain in force
for longer than the fourteen-day period identified in Federal
Rule of Civil Procedure 65(b). See, e.g., id.

    We are satisfied that in the extraordinary circumstances
of this case, the district court’s order possesses the qualities
of an appealable preliminary injunction. The parties
vigorously contested the legal basis for the TRO in written
briefs and oral arguments before the district court. The
district court’s order has no expiration date, and no hearing
has been scheduled. Although the district court has recently
scheduled briefing on the States’ motion for a preliminary
injunction, it is apparent from the district court’s scheduling
order that the TRO will remain in effect for longer than
fourteen days. In light of the unusual circumstances of this
case, in which the Government has argued that emergency
relief is necessary to support its efforts to prevent terrorism,
we believe that this period is long enough that the TRO
8               STATE OF WASHINGTON V. TRUMP

should be considered to have the qualities of a reviewable
preliminary injunction. 2

                                 Standing

    The Government argues that the district court lacked
subject matter jurisdiction because the States have no
standing to sue. We have an independent obligation to
ascertain our jurisdiction, Arbaugh v. Y & H Corp., 546 U.S.
500, 514 (2006), and we consider the Government’s
argument de novo, see, e.g., Hajro v. U.S. Citizenship &
Immigration Servs., 811 F.3d 1086, 1098 (9th Cir. 2016).
We conclude that the States have made a sufficient showing
to support standing, at least at this preliminary stage of the
proceedings.

    Article III, section 2 of the Constitution allows federal
courts to consider only “Cases” and “Controversies.”
Massachusetts v. EPA, 549 U.S. 497, 516 (2007). “Those
two words confine ‘the business of federal courts to
questions presented in an adversary context and in a form
historically viewed as capable of resolution through the
judicial process.’” Id. (quoting Flast v. Cohen, 392 U.S. 83,
95 (1968)). ”Standing is an essential and unchanging part of
the case-or-controversy requirement” and is therefore a
prerequisite to our jurisdiction. See Lujan v. Defs. of
Wildlife, 504 U.S. 555, 560 (1992). The “gist of the question
of standing” is whether the plaintiff has a sufficiently
“personal stake in the outcome of the controversy” to ensure
that the parties will be truly adverse and their legal


    2
      Our conclusion here does not preclude consideration of appellate
jurisdiction at the merits stage of this appeal. See Nat’l Indus., Inc. v.
Republic Nat’l Life Ins. Co., 677 F.2d 1258, 1262 (9th Cir. 1982).
                STATE OF WASHINGTON V. TRUMP                            9

presentations sharpened. Massachusetts, 549 U.S. at 517
(quoting Baker v. Carr, 369 U.S. 186, 204 (1962)).

     To establish Article III standing, a plaintiff must
demonstrate “that it has suffered a concrete and
particularized injury that is either actual or imminent, that
the injury is fairly traceable to the defendant, and that it is
likely that a favorable decision will redress that injury.” Id.
(citing Lujan, 504 U.S. at 560-61).

     Because standing is “an indispensable part of the
plaintiff’s case,” it “must be supported in the same way as
any other matter on which the plaintiff bears the burden of
proof, i.e., with the manner and degree of evidence required
at the successive stages of the litigation.” Lujan, 504 U.S. at
561. At this very preliminary stage of the litigation, the
States may rely on the allegations in their Complaint and
whatever other evidence they submitted in support of their
TRO motion to meet their burden. See id. With these
allegations and evidence, the States must make a “clear
showing of each element of standing.” Townley v. Miller,
722 F.3d 1128, 1133 (9th Cir. 2013). 3

   The States argue that the Executive Order causes a
concrete and particularized injury to their public universities,
which the parties do not dispute are branches of the States
under state law. See, e.g., Hontz v. State, 714 P.2d 1176,
1180 (Wash. 1986) (en banc); Univ. of Minn. v. Raygor,
620 N.W.2d 680, 683 (Minn. 2001).


    3
      Our decision in Townley concerned a motion for a preliminary
injunction, but the legal standards applicable to TROs and preliminary
injunctions are “substantially identical.” Stuhlbarg Int’l Sales Co., Inc.
v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001).
10           STATE OF WASHINGTON V. TRUMP

    Specifically, the States allege that the teaching and
research missions of their universities are harmed by the
Executive Order’s effect on their faculty and students who
are nationals of the seven affected countries. These students
and faculty cannot travel for research, academic
collaboration, or for personal reasons, and their families
abroad cannot visit. Some have been stranded outside the
country, unable to return to the universities at all. The
schools cannot consider attractive student candidates and
cannot hire faculty from the seven affected countries, which
they have done in the past.

    According to declarations filed by the States, for
example, two visiting scholars who had planned to spend
time at Washington State University were not permitted to
enter the United States; one was informed he would be
unable to obtain a visa. Similarly, the University of
Washington was in the process of sponsoring three
prospective employees from countries covered by the
Executive Order for visas; it had made plans for their arrival
beginning in February 2017, but they have been unable to
enter the United States. The University of Washington also
sponsored two medicine and science interns who have been
prevented by the Executive Order from coming to the
University of Washington. The University of Washington
has already incurred the costs of visa applications for those
interns and will lose its investment if they are not admitted.
Both schools have a mission of “global engagement” and
rely on such visiting students, scholars, and faculty to
advance their educational goals. Students and faculty at
Minnesota’s public universities were similarly restricted
from traveling for academic and personal reasons.

    Under the “third party standing” doctrine, these injuries
to the state universities give the States standing to assert the
              STATE OF WASHINGTON V. TRUMP                    11

rights of the students, scholars, and faculty affected by the
Executive Order. See Singleton v. Wulff, 428 U.S. 106, 114-
16 (1976) (explaining that third-party standing is allowed
when the third party’s interests are “inextricably bound up
with the activity the litigant wishes to pursue”; when the
litigant is “fully, or very nearly, as effective a proponent of
the right” as the third party; or when the third party is less
able to assert her own rights). Vendors, for example, “have
been uniformly permitted to resist efforts at restricting their
operations by acting as advocates of the rights of third parties
who seek access to their market or function.” Craig v.
Boren, 429 U.S. 190, 195 (1976). Likewise, doctors have
been permitted to assert the rights of their patients. See, e.g.,
Griswold v. Connecticut, 381 U.S. 479 (1965). And
advocacy organizations such as the NAACP have been
permitted to assert the constitutional rights of their members.
See, e.g., NAACP v. Alabama, 357 U.S. 449 (1958).

     Most relevant for our purposes, schools have been
permitted to assert the rights of their students. See, e.g.,
Runyon v. McCrary, 427 U.S. 160, 175 & n.13 (1976) (“It is
clear that the schools have standing to assert these arguments
[asserting free-association rights, privacy rights, and ‘a
parent’s right to direct the education of his children’] on
behalf of their patrons.”); Pierce v. Soc’y of Sisters, 268 U.S.
510, 536 (1925) (allowing a school to assert the “right of
parents to choose schools where their children will receive
appropriate mental and religious training [and] the right of
the child to influence the parents’ choice of a school”); Parks
Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1487-88 (9th
Cir. 1995) (citing Pierce and rejecting the argument that the
plaintiff school had no standing to assert claims of
discrimination against its minority students); see also Ohio
Ass’n of Indep. Sch. v. Goff, 92 F.3d 419, 422 (6th Cir. 1996)
(citing similar authorities). As in those cases, the interests
12              STATE OF WASHINGTON V. TRUMP

of the States’ universities here are aligned with their
students. The students’ educational success is “inextricably
bound up” in the universities’ capacity to teach them.
Singleton, 428 U.S. at 115. And the universities’ reputations
depend on the success of their professors’ research. Thus, as
the operators of state universities, the States may assert not
only their own rights to the extent affected by the Executive
Order but may also assert the rights of their students and
faculty members. 4

    We therefore conclude that the States have alleged harms
to their proprietary interests traceable to the Executive
Order. The necessary connection can be drawn in at most
two logical steps: (1) the Executive Order prevents nationals
of seven countries from entering Washington and
Minnesota; (2) as a result, some of these people will not
enter state universities, some will not join those universities
as faculty, some will be prevented from performing research,
and some will not be permitted to return if they leave. And
we have no difficulty concluding that the States’ injuries
would be redressed if they could obtain the relief they ask
for: a declaration that the Executive Order violates the
Constitution and an injunction barring its enforcement. The
Government does not argue otherwise.




     4
        The Government argues that the States may not bring
Establishment Clause claims because they lack Establishment Clause
rights. Even if we assume that States lack such rights, an issue we need
not decide, that is irrelevant in this case because the States are asserting
the rights of their students and professors. Male doctors do not have
personal rights in abortion and yet any physician may assert those rights
on behalf of his female patients. See Singleton, 428 U.S. at 118.
               STATE OF WASHINGTON V. TRUMP                           13

    We therefore hold that the States have standing. 5

               Reviewability of the Executive Order

    The Government contends that the district court lacked
authority to enjoin enforcement of the Executive Order
because the President has “unreviewable authority to
suspend the admission of any class of aliens.” The
Government does not merely argue that courts owe
substantial deference to the immigration and national
security policy determinations of the political branches—an
uncontroversial principle that is well-grounded in our
jurisprudence. See, e.g., Cardenas v. United States, 826 F.3d
1164, 1169 (9th Cir. 2016) (recognizing that “the power to
expel or exclude aliens [is] a fundamental sovereign attribute
exercised by the Government’s political departments largely
immune from judicial control” (quoting Fiallo v. Bell,
430 U.S. 787, 792 (1977))); see also Holder v.
Humanitarian Law Project, 561 U.S. 1, 33-34 (2010)
(explaining that courts should defer to the political branches
with respect to national security and foreign relations).
Instead, the Government has taken the position that the
President’s decisions about immigration policy, particularly
when motivated by national security concerns, are
unreviewable, even if those actions potentially contravene
constitutional rights and protections. The Government
indeed asserts that it violates separation of powers for the



    5
       The States have asserted other proprietary interests and also
presented an alternative standing theory based on their ability to advance
the interests of their citizens as parens patriae. Because we conclude
that the States’ proprietary interests as operators of their public
universities are sufficient to support standing, we need not reach those
arguments.
14            STATE OF WASHINGTON V. TRUMP

judiciary to entertain a constitutional challenge to executive
actions such as this one.

     There is no precedent to support this claimed
unreviewability, which runs contrary to the fundamental
structure of our constitutional democracy. See Boumediene
v. Bush, 553 U.S. 723, 765 (2008) (rejecting the idea that,
even by congressional statute, Congress and the Executive
could eliminate federal court habeas jurisdiction over enemy
combatants, because the “political branches” lack “the
power to switch the Constitution on or off at will”). Within
our system, it is the role of the judiciary to interpret the law,
a duty that will sometimes require the “[r]esolution of
litigation challenging the constitutional authority of one of
the three branches.” Zivotofsky ex rel. Zivotofsky v. Clinton,
566 U.S. 189, 196 (2012) (quoting INS v. Chadha, 462 U.S.
919, 943 (1983)). We are called upon to perform that duty
in this case.

    Although our jurisprudence has long counseled
deference to the political branches on matters of immigration
and national security, neither the Supreme Court nor our
court has ever held that courts lack the authority to review
executive action in those arenas for compliance with the
Constitution. To the contrary, the Supreme Court has
repeatedly and explicitly rejected the notion that the political
branches have unreviewable authority over immigration or
are not subject to the Constitution when policymaking in that
context. See Zadvydas v. Davis, 533 U.S. 678, 695 (2001)
(emphasizing that the power of the political branches over
immigration “is subject to important constitutional
limitations”); Chadha, 462 U.S. at 940-41 (rejecting the
argument that Congress has “unreviewable authority over
the regulation of aliens,” and affirming that courts can
review “whether Congress has chosen a constitutionally
                STATE OF WASHINGTON V. TRUMP                           15

permissible means of implementing that power”). 6 Our
court has likewise made clear that “[a]lthough alienage
classifications are closely connected to matters of foreign
policy and national security,” courts “can and do review
foreign policy arguments that are offered to justify
legislative or executive action when constitutional rights are
at stake.” American-Arab Anti-Discrimination Comm. v.
Reno, 70 F.3d 1045, 1056 (9th Cir. 1995).

    Kleindienst v. Mandel, 408 U.S. 753 (1972), does not
compel a different conclusion. The Government cites
Mandel for the proposition that “‘when the Executive
exercises’ immigration authority ‘on the basis of a facially
legitimate and bona fide reason, the courts will [not] look
behind the exercise of that discretion.’” The Government
omits portions of the quoted language to imply that this
standard governs judicial review of all executive exercises
of immigration authority. In fact, the Mandel standard
applies to lawsuits challenging an executive branch official’s
decision to issue or deny an individual visa based on the

    6
        See also, e.g., Galvan v. Press, 347 U.S. 522, 530 (1954)
(reaffirming the broad power of Congress over immigration, but
observing that “[i]n the enforcement of these policies, the Executive
Branch of the Government must respect the procedural safeguards of due
process”); Yamataya v. Fisher, 189 U.S. 86, 100-01 (1903) (reaffirming,
in the context of adjudicating a constitutional challenge to an
immigration policy, that “this court has never held, nor must we now be
understood as holding, that administrative officers, when executing the
provisions of a statute involving the liberty of persons, may disregard the
fundamental principles that inhere in ‘due process of law’ as understood
at the time of the adoption of the Constitution”); Chae Chan Ping v.
United States, 130 U.S. 581, 604 (1889) (“The powers to declare war,
make treaties . . . and admit subjects of other nations to citizenship, are
all sovereign powers, restricted in their exercise only by the constitution
itself and considerations of public policy and justice which control, more
or less, the conduct of all civilized nations.”).
16           STATE OF WASHINGTON V. TRUMP

application of a congressionally enumerated standard to the
particular facts presented by that visa application. The
present case, by contrast, is not about the application of a
specifically enumerated congressional policy to the
particular facts presented in an individual visa application.
Rather, the States are challenging the President’s
promulgation of sweeping immigration policy. Such
exercises of policymaking authority at the highest levels of
the political branches are plainly not subject to the Mandel
standard; as cases like Zadvydas and Chadha make clear,
courts can and do review constitutional challenges to the
substance and implementation of immigration policy. See
Zadvydas, 533 U.S. at 695; Chadha, 462 U.S. at 940-41.

    This is no less true when the challenged immigration
action implicates national security concerns. See Ex parte
Quirin, 317 U.S. 1, 19 (1942) (stating that courts have a duty,
“in time of war as well as in time of peace, to preserve
unimpaired the constitutional safeguards of civil liberty”);
Ex parte Milligan, 71 U.S. 2, 120-21 (1866) (“The
Constitution of the United States is a law for rulers and
people, equally in war and in peace . . . under all
circumstances.”). We are mindful that deference to the
political branches is particularly appropriate with respect to
national security and foreign affairs, given the relative
institutional capacity, informational access, and expertise of
the courts. See Humanitarian Law Project, 561 U.S. at 33-
34.

    Nonetheless, “courts are not powerless to review the
political branches’ actions” with respect to matters of
national security. Alperin v. Vatican Bank, 410 F.3d 532,
559 n.17 (9th Cir. 2005). To the contrary, while counseling
deference to the national security determinations of the
political branches, the Supreme Court has made clear that
             STATE OF WASHINGTON V. TRUMP                  17

the Government’s “authority and expertise in [such] matters
do not automatically trump the Court’s own obligation to
secure the protection that the Constitution grants to
individuals,” even in times of war. Humanitarian Law
Project, 561 U.S. at 34 (quoting id. at 61 (Breyer, J.,
dissenting)); see also United States v. Robel, 389 U.S. 258,
264 (1967) (“‘[N]ational defense’ cannot be deemed an end
in itself, justifying any exercise of legislative power
designed to promote such a goal. . . . It would indeed be
ironic if, in the name of national defense, we would sanction
the subversion of one of those liberties . . . which makes the
defense of the Nation worthwhile.”); Zemel v. Rusk, 381 U.S.
1, 17 (1965) (“[S]imply because a statute deals with foreign
relations [does not mean that] it can grant the Executive
totally unrestricted freedom of choice.”).

    Indeed, federal courts routinely review the
constitutionality of—and even invalidate—actions taken by
the executive to promote national security, and have done so
even in times of conflict. See, e.g., Boumediene, 553 U.S.
723 (striking down a federal statute purporting to deprive
federal courts of jurisdiction over habeas petitions filed by
non-citizens being held as “enemy combatants” after being
captured in Afghanistan or elsewhere and accused of
authorizing, planning, committing, or aiding the terrorist
attacks perpetrated on September 11, 2001); Aptheker v.
Sec’y of State, 378 U.S. 500 (1964) (holding unconstitutional
a statute denying passports to American members of the
Communist Party despite national security concerns); Ex
parte Endo, 323 U.S. 283 (1944) (holding unconstitutional
the detention of a law-abiding and loyal American of
Japanese ancestry during World War II and affirming federal
court jurisdiction over habeas petitions by such individuals).
As a plurality of the Supreme Court cautioned in Hamdi v.
Rumsfeld, 542 U.S. 507 (2004), “Whatever power the United
18            STATE OF WASHINGTON V. TRUMP

States Constitution envisions for the Executive in its
exchanges with other nations or with enemy organizations in
times of conflict, it most assuredly envisions a role for all
three branches when individual liberties are at stake.” Id. at
536 (plurality opinion).

   In short, although courts owe considerable deference to
the President’s policy determinations with respect to
immigration and national security, it is beyond question that
the federal judiciary retains the authority to adjudicate
constitutional challenges to executive action.

                         Legal Standard

    The Government moves to stay the district court’s order
pending this appeal. “A stay is not a matter of right, even if
irreparable injury might otherwise result.” Nken v. Holder,
556 U.S. 418, 433 (2009) (quoting Virginian Ry. Co. v.
United States, 272 U.S. 658, 672 (1926)). “It is instead ‘an
exercise of judicial discretion,’ and ‘the propriety of its issue
is dependent upon the circumstances of the particular case.’”
Id. (quoting Virginian, 272 U.S. at 672-73) (alterations
omitted). “The party requesting a stay bears the burden of
showing that the circumstances justify an exercise of that
discretion.” Id. at 433-34.

    Our decision is guided by four questions: “(1) whether
the stay applicant has made a strong showing that he is likely
to succeed on the merits; (2) whether the applicant will be
irreparably injured absent a stay; (3) whether issuance of the
stay will substantially injure the other parties interested in
the proceeding; and (4) where the public interest lies.” Lair
v. Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012) (quoting
Nken, 556 U.S. at 434). “The first two factors . . . are the
most critical,” Nken, 556 U.S. at 434, and the last two steps
are reached “[o]nce an applicant satisfies the first two
             STATE OF WASHINGTON V. TRUMP                   19

factors,” id. at 435. We conclude that the Government has
failed to clear each of the first two critical steps. We also
conclude that the final two factors do not militate in favor of
a stay. We emphasize, however, that our analysis is a
preliminary one. We are tasked here with deciding only
whether the Government has made a strong showing of its
likely success in this appeal and whether the district court’s
TRO should be stayed in light of the relative hardships and
the public interest.

    The Government has not shown that it is likely to
succeed on appeal on its arguments about, at least, the States’
Due Process Clause claim, and we also note the serious
nature of the allegations the States have raised with respect
to their religious discrimination claims. We express no view
as to any of the States’ other claims.

             Likelihood of Success—Due Process

    The Fifth Amendment of the Constitution prohibits the
Government from depriving individuals of their “life,
liberty, or property, without due process of law.” U.S.
Const. amend. V. The Government may not deprive a
person of one of these protected interests without providing
“notice and an opportunity to respond,” or, in other words,
the opportunity to present reasons not to proceed with the
deprivation and have them considered. United States v.
Raya-Vaca, 771 F.3d 1195, 1204 (9th Cir. 2014); accord
Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542
(1985); ASSE Int’l, Inc. v. Kerry, 803 F.3d 1059, 1073 (9th
Cir. 2015).

   The Government has not shown that the Executive Order
provides what due process requires, such as notice and a
hearing prior to restricting an individual’s ability to travel.
Indeed, the Government does not contend that the Executive
20           STATE OF WASHINGTON V. TRUMP

Order provides for such process. Rather, in addition to the
arguments addressed in other parts of this opinion, the
Government argues that most or all of the individuals
affected by the Executive Order have no rights under the Due
Process Clause.

    In the district court, the States argued that the Executive
Order violates the procedural due process rights of various
aliens in at least three independent ways. First, section 3(c)
denies re-entry to certain lawful permanent residents and
non-immigrant visaholders without constitutionally
sufficient notice and an opportunity to respond. Second,
section 3(c) prohibits certain lawful permanent residents and
non-immigrant visaholders from exercising their separate
and independent constitutionally protected liberty interests
in travelling abroad and thereafter re-entering the United
States. Third, section 5 contravenes the procedures provided
by federal statute for refugees seeking asylum and related
relief in the United States. The district court held generally
in the TRO that the States were likely to prevail on the merits
of their due process claims, without discussing or offering
analysis as to any specific alleged violation.

    At this stage of the proceedings, it is the Government’s
burden to make “a strong showing that [it] is likely to”
prevail against the States’ procedural due process claims.
Lair v. Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012)
(quoting Nken v. Holder, 556 U.S. 418, 426 (2009)). We are
not persuaded that the Government has carried its burden for
a stay pending appeal.

    The procedural protections provided by the Fifth
Amendment’s Due Process Clause are not limited to
citizens. Rather, they “appl[y] to all ‘persons’ within the
United States, including aliens,” regardless of “whether their
             STATE OF WASHINGTON V. TRUMP                   21

presence here is lawful, unlawful, temporary, or permanent.”
Zadvydas v. Davis, 533 U.S. 678, 693 (2001). These rights
also apply to certain aliens attempting to reenter the United
States after travelling abroad. Landon v. Plasencia, 459 U.S.
21, 33-34 (1982). The Government has provided no
affirmative argument showing that the States’ procedural
due process claims fail as to these categories of aliens. For
example, the Government has failed to establish that lawful
permanent residents have no due process rights when
seeking to re-enter the United States. See id. (“[T]he
returning resident alien is entitled as a matter of due process
to a hearing on the charges underlying any attempt to
exclude him.” (quoting Rosenberg v. Fleuti, 374 U.S. 449,
460 (1963))). Nor has the Government established that the
Executive Order provides lawful permanent residents with
constitutionally sufficient process to challenge their denial
of re-entry. See id. at 35 (“[T]he courts must evaluate the
particular circumstances and determine what procedures
would satisfy the minimum requirements of due process on
the re-entry of a permanent resident alien.”).

    The Government has argued that, even if lawful
permanent residents have due process rights, the States’
challenge to section 3(c) based on its application to lawful
permanent residents is moot because several days after the
Executive Order was issued, White House counsel Donald
F. McGahn II issued “[a]uthoritative [g]uidance” stating that
sections 3(c) and 3(e) of the Executive Order do not apply to
lawful permanent residents. At this point, however, we
cannot rely upon the Government’s contention that the
Executive Order no longer applies to lawful permanent
residents. The Government has offered no authority
establishing that the White House counsel is empowered to
issue an amended order superseding the Executive Order
22           STATE OF WASHINGTON V. TRUMP

signed by the President and now challenged by the States,
and that proposition seems unlikely.

    Nor has the Government established that the White
House counsel’s interpretation of the Executive Order is
binding on all executive branch officials responsible for
enforcing the Executive Order. The White House counsel is
not the President, and he is not known to be in the chain of
command for any of the Executive Departments. Moreover,
in light of the Government’s shifting interpretations of the
Executive Order, we cannot say that the current
interpretation by White House counsel, even if authoritative
and binding, will persist past the immediate stage of these
proceedings. On this record, therefore, we cannot conclude
that the Government has shown that it is “absolutely clear
that the allegedly wrongful behavior could not reasonably be
expected to recur.” Friends of the Earth, Inc., v. Laidlaw
Envtl. Servs., Inc., 528 U.S. 167, 189 (2000) (emphasis
added).

    Even if the claims based on the due process rights of
lawful permanent residents were no longer part of this case,
the States would continue to have potential claims regarding
possible due process rights of other persons who are in the
United States, even if unlawfully, see Zadvydas, 533 U.S.
693; non-immigrant visaholders who have been in the
United States but temporarily departed or wish to
temporarily depart, see Landon, 459 U.S. 33-34; refugees,
see 8 U.S.C. § 1231 note 8; and applicants who have a
relationship with a U.S. resident or an institution that might
have rights of its own to assert, see Kerry v. Din, 135 S. Ct.
2128, 2139 (2015) (Kennedy, J., concurring in judgment);
id. at 2142 (Breyer, J., dissenting); Kleindienst v. Mandel,
408 U.S. 753, 762-65 (1972). Accordingly, the Government
has not demonstrated that the States lack viable claims based
             STATE OF WASHINGTON V. TRUMP                    23

on the due process rights of persons who will suffer injuries
to protected interests due to the Executive Order. Indeed,
the existence of such persons is obvious.

    The Government argues that, even if the States have
shown that they will likely succeed on some of their
procedural due process claims, the district court nevertheless
erred by issuing an “overbroad” TRO. Specifically, the
Government argues that the TRO is overbroad in two
independent respects: (1) the TRO extends beyond lawful
permanent residents, and covers aliens who cannot assert
cognizable liberty interests in connection with travelling into
and out of the United States, and (2) the TRO applies
nationwide, and enjoins application of the Executive Order
outside Washington and Minnesota. We decline to modify
the scope of the TRO in either respect.

    First, we decline to limit the scope of the TRO to lawful
permanent residents and the additional category more
recently suggested by the Government, in its reply
memorandum, “previously admitted aliens who are
temporarily abroad now or who wish to travel and return to
the United States in the future.” That limitation on its face
omits aliens who are in the United States unlawfully, and
those individuals have due process rights as well. Zadvydas,
533 U.S. at 693. That would also omit claims by citizens
who have an interest in specific non-citizens’ ability to travel
to the United States. See Din, 135 S. Ct. at 2139 (Kennedy,
J., concurring in judgment); id. at 2142 (Breyer, J.,
dissenting) (six Justices declining to adopt a rule that would
categorically bar U.S. citizens from asserting cognizable
liberty interests in the receipt of visas by alien spouses).
There might be persons covered by the TRO who do not
have viable due process claims, but the Government’s
proposed revision leaves out at least some who do.
24            STATE OF WASHINGTON V. TRUMP

    Second, we decline to limit the geographic scope of the
TRO. The Fifth Circuit has held that such a fragmented
immigration policy would run afoul of the constitutional and
statutory requirement for uniform immigration law and
policy. Texas v. United States, 809 F.3d 134, 187-88 (5th
Cir. 2015), aff’d by an equally divided Court, 136 S. Ct. 2271
(2016). At this stage of the litigation, we do not need to and
do not reach such a legal conclusion for ourselves, but we
cannot say that the Government has established that a
contrary view is likely to prevail. Moreover, even if limiting
the geographic scope of the injunction would be desirable,
the Government has not proposed a workable alternative
form of the TRO that accounts for the nation’s multiple ports
of entry and interconnected transit system and that would
protect the proprietary interests of the States at issue here
while nevertheless applying only within the States’ borders.

     More generally, even if the TRO might be overbroad in
some respects, it is not our role to try, in effect, to rewrite the
Executive Order. See United States v. Nat’l Treasury Emps.
Union, 513 U.S. 454, 479 (1995) (declining to rewrite a
statute to eliminate constitutional defects); cf. Aptheker v.
Sec’y of State, 378 U.S. 500, 516 (1964) (invalidating a
restriction on freedom of travel despite the existence of
constitutional applications). The political branches are far
better equipped to make appropriate distinctions. For now,
it is enough for us to conclude that the Government has
failed to establish that it will likely succeed on its due
process argument in this appeal.

        Likelihood of Success—Religious Discrimination

    The First Amendment prohibits any “law respecting an
establishment of religion.” U.S. Const. amend. I. A law that
has a religious, not secular, purpose violates that clause,
             STATE OF WASHINGTON V. TRUMP                    25

Lemon v. Kurtzman, 403 U.S. 602, 612-13 (1971), as does
one that “officially prefer[s] [one religious denomination]
over another,” Larson v. Valente, 456 U.S. 228, 244 (1982).
The Supreme Court has explained that this is because
endorsement of a religion “sends the ancillary message to
. . . nonadherents ‘that they are outsiders, not full members
of the political community.’” Santa Fe Indep. Sch. Dist. v.
Doe, 530 U.S. 290, 310 (2000) (quoting Lynch v. Donnelly,
465 U.S. 668, 688 (1984) (O’Connor, J., concurring)). The
Equal Protection Clause likewise prohibits the Government
from impermissibly discriminating among persons based on
religion. De La Cruz v. Tormey, 582 F.2d 45, 50 (9th Cir.
1978).

    The States argue that the Executive Order violates the
Establishment and Equal Protection Clauses because it was
intended to disfavor Muslims. In support of this argument,
the States have offered evidence of numerous statements by
the President about his intent to implement a “Muslim ban”
as well as evidence they claim suggests that the Executive
Order was intended to be that ban, including sections 5(b)
and 5(e) of the Order. It is well established that evidence of
purpose beyond the face of the challenged law may be
considered in evaluating Establishment and Equal Protection
Clause claims. See, e.g., Church of the Lukumi Babalu Aye,
Inc. v. City of Hialeah, 508 U.S. 520, 534 (1993) (“The Free
Exercise Clause, like the Establishment Clause, extends
beyond facial discrimination. . . . Official action that targets
religious conduct for distinctive treatment cannot be
shielded by mere compliance with the requirement of facial
neutrality.”); Larson, 456 U.S. at 254-55 (holding that a
facially neutral statute violated the Establishment Clause in
light of legislative history demonstrating an intent to apply
regulations only to minority religions); Village of Arlington
Heights v. Metro. Housing Dev. Corp., 429 U.S. 252, 266-
26           STATE OF WASHINGTON V. TRUMP

68 (1977) (explaining that circumstantial evidence of intent,
including the historical background of the decision and
statements by decisionmakers, may be considered in
evaluating whether a governmental action was motivated by
a discriminatory purpose).

    The States’ claims raise serious allegations and present
significant constitutional questions. In light of the sensitive
interests involved, the pace of the current emergency
proceedings, and our conclusion that the Government has
not met its burden of showing likelihood of success on
appeal on its arguments with respect to the due process
claim, we reserve consideration of these claims until the
merits of this appeal have been fully briefed.

            The Balance of Hardships and the Public
                          Interest

    The Government has not shown that a stay is necessary
to avoid irreparable injury. Nken, 556 U.S. at 434. Although
we agree that “the Government’s interest in combating
terrorism is an urgent objective of the highest order,” Holder
v. Humanitarian Law Project, 561 U.S. 1, 28 (2010), the
Government has done little more than reiterate that fact.
Despite the district court’s and our own repeated invitations
to explain the urgent need for the Executive Order to be
placed immediately into effect, the Government submitted
no evidence to rebut the States’ argument that the district
court’s order merely returned the nation temporarily to the
position it has occupied for many previous years.

    The Government has pointed to no evidence that any
alien from any of the countries named in the Order has
                STATE OF WASHINGTON V. TRUMP                           27

perpetrated a terrorist attack in the United States. 7 Rather
than present evidence to explain the need for the Executive
Order, the Government has taken the position that we must
not review its decision at all. 8 We disagree, as explained
above.

    To the extent that the Government claims that it has
suffered an institutional injury by erosion of the separation
of powers, that injury is not “irreparable.” It may yet pursue
and vindicate its interests in the full course of this litigation.
See, e.g., Texas v. United States, 787 F.3d 733, 767-68 (5th
Cir. 2015) (“[I]t is the resolution of the case on the merits,
not whether the injunction is stayed pending appeal, that will
affect those principles.”).


    7
      Although the Government points to the fact that Congress and the
Executive identified the seven countries named in the Executive Order
as countries of concern in 2015 and 2016, the Government has not
offered any evidence or even an explanation of how the national security
concerns that justified those designations, which triggered visa
requirements, can be extrapolated to justify an urgent need for the
Executive Order to be immediately reinstated.
    8
      In addition, the Government asserts that, “[u]nlike the President,
courts do not have access to classified information about the threat posed
by terrorist organizations operating in particular nations, the efforts of
those organizations to infiltrate the United States, or gaps in the vetting
process.” But the Government may provide a court with classified
information. Courts regularly receive classified information under seal
and maintain its confidentiality. Regulations and rules have long been
in place for that. 28 C.F.R. § 17.17(c) (describing Department of Justice
procedures to protect classified materials in civil cases); 28 C.F.R.
§ 17.46(c) (“Members of Congress, Justices of the United States
Supreme Court, and Judges of the United States Courts of Appeal and
District Courts do not require a determination of their eligibility for
access to classified information . . . .”); W.D. Wash. Civ. L.R. 5(g)
(providing procedures governing filings under seal).
28            STATE OF WASHINGTON V. TRUMP

     By contrast, the States have offered ample evidence that
if the Executive Order were reinstated even temporarily, it
would substantially injure the States and multiple “other
parties interested in the proceeding.” Nken, 556 U.S. at 434
(quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)).
When the Executive Order was in effect, the States contend
that the travel prohibitions harmed the States’ university
employees and students, separated families, and stranded the
States’ residents abroad. These are substantial injuries and
even irreparable harms. See Melendres v. Arpaio, 695 F.3d
990, 1002 (9th Cir. 2012) (“It is well established that the
deprivation of constitutional rights ‘unquestionably
constitutes irreparable injury.’” (quoting Elrod v. Burns,
427 U.S. 347, 373 (1976))).

    The Government suggests that the Executive Order’s
discretionary waiver provisions are a sufficient safety valve
for those who would suffer unnecessarily, but it has offered
no explanation for how these provisions would function in
practice: how would the “national interest” be determined,
who would make that determination, and when? Moreover,
as we have explained above, the Government has not
otherwise explained how the Executive Order could
realistically be administered only in parts such that the
injuries listed above would be avoided.

    Finally, in evaluating the need for a stay, we must
consider the public interest generally. See Nken, 556 U.S. at
434. Aspects of the public interest favor both sides, as
evidenced by the massive attention this case has garnered at
even the most preliminary stages. On the one hand, the
public has a powerful interest in national security and in the
ability of an elected president to enact policies. And on the
other, the public also has an interest in free flow of travel, in
avoiding separation of families, and in freedom from
            STATE OF WASHINGTON V. TRUMP                 29

discrimination. We need not characterize the public interest
more definitely than this; when considered alongside the
hardships discussed above, these competing public interests
do not justify a stay.

                          Conclusion

    For the foregoing reasons, the emergency motion for a
stay pending appeal is DENIED.